                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION

                                         No. 2:18-CR-37-FL-1

 UNITED STATES OF AMERICA,                     )
                                               )
                       v.                      )
                                               )
 CHARLES ANTHONY WALKER, JR.,                  )                  ORDER
                                               )
       Defendant.                              )
                                               )

        This matter is before the undersigned on Defendant's motion to vacate special

 administrative measures pursuant to 28 C.F.R. § 501.3. [DE-129]. Defendant contends that (1)

. the restrictions are not authorized by 28 C.F.R. § 501.3, (2) the restrictions violate his right to

 due process and effective assistance of counsel because they allow him to communicate only

 with his attorney and not with other staff or agents of his attorney's firm, and (3) the restrictions

 violate his First Amendment right to freedom of speech because they prevent him from

 communicating with his family.         [DE-129] at 3-9.   The Government filed a response and

: con~ends that it has not sought to restrict Defendant's communications with agents of his

 counsel's law firm.        [DE-134] at 6. The Government has offered to resubmit a new Inmate

 Action Restriction Request to clarify that Defendant may communicate with all staff and agents

 of his counsel's fim:i. Id. To resolve Defendant's second contention, the Government is hereby

 ordered to submit a new Inmate Action Restriction Request allowing Defendant to communicate

 with all staff and agents of his attorney's law firm.

        The Government requests an evidentiary hearing to resolve the remaining issues. [DE-

 134] at 7. An evidentiary hearing will be held on Tuesday, June 18, 2019 at 1:30 p.m. in
Courtroom 3 of the Alton Lennon Federal Building and Courthouse in Wilmington, North

Carolina. The United States Attorney's Office is directed to make the necessary arrangements

for Defendant's appearance at the hearing.

       SO ORDERED, this the 11th day ofJune 2019.



                                                 Robert B. Jones, Jr.
                                                 United States Magistrate Judge




                                             2
